Citation Nr: 1203627	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post amputation of left second toe with sclerosis and arthrosis of first tarsometatarsal joint, great toe metatarsal phalangeal joint, and talonavicular joint.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2008, the Veteran submitted a claim for service connection for low back and right knee disabilities as being secondary to the service-connected status post amputation of left second toe with sclerosis and arthrosis of first tarsometatarsal joint, great toe metatarsal phalangeal joint, and talonavicular joint.  In a June 2009 rating decision, the RO denied service connection for low back and right knee disabilities.  The Veteran was notified of the decision that same month, along with his appellate rights.  There is no notice of disagreement in the claims file to indicate the Veteran appealed the decision.  Thus, these issues are not part of the current appeal.


FINDINGS OF FACT

1.  Status post amputation of left second toe is evaluated at the maximum evaluation attainable for one scar.  

2.  Sclerosis and arthrosis of first tarsometatarsal joint, great toe metatarsal phalangeal joint, and talonavicular joint is manifested by no more than a moderate foot disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for status post amputation of left second toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).

2.  The criteria for a separate evaluation of 10 percent for sclerosis and arthrosis of first tarsometatarsal joint, great toe metatarsal phalangeal joint, and talonavicular joint by analogy to a foot disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5010, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran states that he warrants more than a 10 percent evaluation for the service-connected status post amputation of left second toe with sclerosis and arthrosis of first tarsometatarsal joint, great toe metatarsal phalangeal joint, and talonavicular joint.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Service connection for residuals, fracture, healed second toe, left, with sclerosis was granted by means of a September 1965 rating decision and assigned a 10 percent evaluation under Diagnostic Code 5010-5003.

In April 1972, the Veteran underwent amputation of the left second toe.  In a June 1972 rating decision, the RO continued the 10 percent evaluation (after awarding a temporary total evaluation for convalescence following the surgery) under Diagnostic Code 5010-7804.  It reclassified the service-connected disability as amputation of left second toe, rated as tender scar, formerly arthritis.

The current claim for increase stems from a July 2007 informal claim.  In the December 2007 rating decision on appeal, the RO continued the 10 percent evaluation for the service-connected disability.  It also reclassified the disability as including involvement of the right great toe based upon x-rays taken in November 2007 that showed first tarsometatarsal, great toe, metatarsal phalangeal, and talonavicular joint arthrosis.  Thus, the service-connected disability was reclassified as status post amputation of left second toe with sclerosis and arthrosis of first tarsometatarsal joint, great toe metatarsal phalangeal joint, and talonavicular joint.  The hyphenated Diagnostic Code of 5010-7804 remained the same.

The Board finds that the second toe and the great toe of the left foot should be rated separately, as they involve separate joints with different symptoms.  For example, the left second toe discomfort the Veteran experiences is related to the amputation he underwent back in 1972.  The RO properly rated that under a diagnostic code addressing the scar symptoms, as joints were removed and thus an evaluation under a diagnostic code addressing the joints in that area would not be proper.  However, the discomfort the Veteran experiences in his left great toe involves arthritis in the joint (an August 2011 VA x-ray showed degenerative changes in the first metatarsal phalangeal joint as opposed to arthrosis, which was shown in a November 2007 x-ray), which is not a disability involving the skin.  The Board does not find that one of these disabilities (the skin versus the joint) is more prominent to warrant assigning one evaluation for both disabilities or that providing separate evaluations for these disabilities would involve pyramiding.  See 38 C.F.R. § 4.14.  Thus, the Board will address each toe separately, since they will be rated under different Diagnostic Codes.


A.  Status post amputation of left second toe

The Veteran's claim for increase was filed prior to October 23, 2008, and thus the criteria for evaluating scars in effect prior to that date are controlling.  73 Fed. Reg. 54,708 (2008).

Diagnostic Code 7803 provides a 10 percent rating for a superficial, poorly nourished scar with repeated ulceration.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is tender and painful on objective demonstration. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an evaluation in excess of 10 percent for status post amputation of left second toe.  At the time of the November 2007 VA examination, the examiner stated that no scars were seen, but noted the Veteran had a well-healed stump.  There was no tenderness, adherence, limitation of motion, limitation of function, underlying soft tissue damage, ulceration, or breakdown.  At the time of the August 2011 VA examination, the examiner noted that the left second toe was "very tender" to palpation at the area where the toe was amputated.  

The Veteran is at the maximum evaluation for scars under Diagnostic Codes 7803 and 7804, and he would not be entitled to separate evaluations under these Diagnostic Codes because the scar is not tender and is not poorly nourished.  See November 2007 VA examination report.  Rather, the scar is tender only.  See August 2011 VA examination report.

In considering whether the Veteran would be entitled to a separate evaluation for a scar limiting the affected part, the Board finds that such is not warranted.  The Veteran has complained of tenderness, which the 10 percent evaluation specifically contemplates.  The Veteran has not reported any functional impairment, but rather the fact that he has pain when he walks.  A medical professional has stated that there is no limitation of function pertaining to the residual scar.  See November 2007 VA examination report.  Thus, the preponderance of the evidence is against a basis to award a separate evaluation for limiting the part affected under Diagnostic Code 7805.

The Board has considered evaluating the Veteran's disability under Diagnostic Code 5172, which provides a noncompensable evaluation when an amputation of a toe (other than the great toe) is without metatarsal involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5172.  A 20 percent evaluation is warranted when the amputation involves the removal of a metatarsal head.  Id.  Because the Veteran's amputation did not involve the metatarsal joint, see April 1972 VA hospitalization summary report, he would not be entitled a compensable evaluation under this Diagnostic Code.  Thus, this Diagnostic Code does not assist the Veteran in obtaining a higher evaluation.

Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings are not warranted in this case as the evidence does not show that the criteria for a higher rating is warranted at any point in time covered by the appeal period.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Sclerosis and arthrosis of first tarsometatarsal joint, great toe metatarsal phalangeal joint, and talonavicular joint

Under Diagnostic Code 5010, which addresses traumatic arthritis, it states to evaluate such disability as degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where a limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint affected by limitation of motion to be combined not added under Diagnostic Code 5003.

Diagnostic Code 5284 addresses "other foot injuries."  Under this Diagnostic Code, a 10 percent rating is assigned for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue including the overall severity of the disability.  Instead, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a 10 percent evaluation under Diagnostic Code 5284 for sclerosis and arthrosis of first tarsometatarsal joint, great toe metatarsal phalangeal joint, and talonavicular joint.  The Board finds that it cannot grant a compensable evaluation under Diagnostic Code 5010, as that Diagnostic Code contemplates limitation of motion, and there is no indication that the Veteran has limitation of motion of multiple interphalangeal, metacarpal and carpal joints of the lower extremities.  See 38 C.F.R. § 4.45(f).  Instead, the evidence shows that the Veteran has pain in his right great toe, as described by the Veteran.  See VA Form 21-4138, received January 2008.  The closest disability the Board can find that the service-connected right great toe could be rated under is a "foot" disability (there are no Diagnostic Codes addressing the toes except for when amputation is involved).   Thus, the Board grants a 10 percent evaluation under Diagnostic Code 5284.

The Board finds, however, that an evaluation in excess of 10 percent for the left great toe is not warranted.  Again, the Veteran's disability involves one toe-it does not involve the whole foot.  Additionally, in the August 2011 VA examination report, the examiner wrote there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  The tenderness the examiner noted was in the left second toe.  Thus, the evidence of record, taking both the Veteran's statement and the clinical findings into account, does not support an evaluation in excess of 10 percent for the left great toe.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) in connection with the claim for increase.  In that case, the Court addressed certain considerations when evaluating disabilities based upon limitation of motion.  As stated above, there is no evidence that the Veteran has limitation of motion of his right great toe.  Thus, it does not find that the holding in DeLuca applies to the Veteran's claim, even based on the Board evaluating the disability by analogy to a foot disability.  Regardless, the VA examiner addressed the fact that the Veteran had no painful motion, instability, or weakness in his left foot.  Thus, even if the holding in DeLuca applied, it would not establish a basis to award the Veteran an evaluation in excess of 10 percent.  

Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings are not warranted in this case as the evidence does not show that the criteria for a higher rating is warranted at any point in time covered by the appeal period.  

C.  Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected left great and second toes disability.  The evidence fails to demonstrate that the service-connected disability symptomatology is of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed above, the signs and symptoms are contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  See 38 C.F.R. § 3.321(b)(1).

II.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the claim on appeal.  In an October 2007 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for increase, what evidence was to be provided by the appellant, what evidence the VA would attempt to obtain on his behalf, and how disability evaluations and effective dates are assigned once service connection has been awarded.  This letter predated the rating decision on appeal. 

As to VA's duty to assist, VA has obtained VA treatment records.  The Veteran provided some private medical records.  There are no other records that VA has put on notice that it needs to obtain.  

VA provided the Veteran with two examinations during the appeal.  The Board finds that the examinations are adequate for rating purposes.  The examiner provided the relevant clinical findings for VA to evaluate the level of severity of the Veteran's left great toe and second toe.  In the August 2011 VA examination report, the examiner noted the claims file had been reviewed.  However, in the November 2007 VA examination report, the examiner noted the claims file had not been provided.  The Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.

In sum, the Board concludes that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


ORDER

Entitlement to an evaluation in excess of 10 percent for status post amputation of left second toe is denied.

Entitlement to a separate 10 percent evaluation for symptoms associated with sclerosis and arthrosis of first tarsometatarsal joint, great toe metatarsal phalangeal joint, and talonavicular joint is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


